Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This application was granted Track One status on November 24, 2021.
This action is responsive to application filed August 12, 2021. Claims 1-20 were presented, and are pending examination. 
Drawings
Drawings filed on 8/12/21 are acknowledged.

Claim Objections
Claim 1 objected to because of the following informalities:  The end of the claim is missing a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7,9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Traore et al (US Publication 20160109863) in view of Prakash (US Publication 20160014151).
In reference to claim 1, Traore teaches a non-transitory medium with instructions stored thereon that, when executed by a processor of a computing device, cause the computing device to perform operations comprising:
examining emails that represent instances of outreach by multiple vendors (see at least paragraph 25 lines 5-89 and paragraph 35, where Traore teaches obtaining and examining emails from multiple senders);
producing a metric for each vendor that is indicative of the risk in interacting with that vendor based on an analysis of all emails in the series of emails that involve that vendor (see at least paragraph 37 lines 18-24 and paragraph 38 lines 6-14, where Traore teaches producing a global matching score indicating a risk level of the email sender);
assigning a classification to each vendor based on the corresponding metric (see at least paragraph 39, where Traore teaches assigning a classification via a risk score based on the global matching score); and
generating a federated database for the multiple vendors by populating entries in a data structure (see at least paragraph 45 lines 1-6, where Traore teaches a data store with entries for multiple senders) such that each entry includes
(i) an identifier for a corresponding vendor, (ii) the classification assigned to the corresponding vendor, and (iii) a record of vendor email addresses from which contact has been initiated on behalf of the corresponding vendor (see at least paragraph 38 lines 6-21, where Traore teaches profile entries with sender id, classification score, and sender email address).

In reference to claim 2, this is taught by Traore, see at least paragraph 121 which teaches sender email addresses and paragraph 47 which teaches profiles from malicious and unwanted messages.
In reference to claim 3, this is taught by Traore, see at least paragraph 39 which teaches determining based on a risk score produced from global matching score.
In reference to claim 4, this is taught by Traore, see at least paragraph 42 which teaches display output which conveys the sender risk.
In reference to claim 5, this is taught by Traore, see at least paragraph 36 which teaches obtaining an email and establishing it as a message from a sender, paragraph 51 which teaches identifying the profile, and paragraph 42 lines 1-4 which teaches how to handle the email.
In reference to claim 6, this is taught by Traore, see at least paragraph 43 lines 1-2 and paragraph 126 which teach implementing a filter to prohibit the email from being received by the recipient.
In reference to claim 7, this is taught by Traore, see at least paragraph 43 lines 12-19 which teaches allowing the email to be received.
In reference to claim 11, this is taught by Traore, see at least paragraph 45 lines 1-3 which teaches continuously monitoring the emails and updating the profiles.
Claims 9,10,12-20 are slight variations of rejected claims 1-7,11 above, and are therefore rejected based on the same rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Traore et al (US Publication 20160109863) in view of Prakash (US Publication 20160014151) in further view of Srivastava et al (US Patent 9686308).
In reference to claim 8, Traore fails to explicitly teach the email is sent from a vendor email address with a domain that is associated with the vendor. However, Srivastava teaches building email sender profiles which include establishing sender domain (see Srivastava, at least column 16 lines 32-41). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Traore based on the teachings of Srivastava for the purpose of detecting attacks from external domains and protecting email accounts from the attacks.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
December 28, 2021